NUMBER 13-18-00383-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


             IN RE COLUMBIA RIO GRANDE HEALTHCARE, L.P.,
                 D/B/A RIO GRANDE REGIONAL HOSPITAL


                           On Petition for Writ of Mandamus.


                                  MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez1

        Relator Columbia Rio Grande Healthcare, L.P. d/b/a Rio Grande Regional

Hospital, filed a petition for writ of mandamus in the above cause seeking to compel the

trial court to (1) withdraw its June 6, 2018 order denying relator’s motion to compel

discovery, and (2) grant relator’s motion to compel answers to discovery. This Court

requested and received a response to the petition for writ of mandamus from the real




        1 See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions); id. R. 52.8(d)
(“When granting relief, the court must hand down an opinion as in any other case,” but when “denying relief,
the court may hand down an opinion but is not required to do so.”).
party in interest, Elizabeth Velazquez, as natural parent and next friend of K.M., a minor.

See TEX. R. APP. P. 52.2, 52.4, 52.8. Relator has now filed a motion to withdraw its

petition for writ of mandamus on grounds that it has settled all claims pending in this

original proceeding. Relator requests that this Court dismiss this original proceeding and

that court costs be taxed against the party incurring same.

       The Court, having examined and fully considered the motion to withdraw the

petition for writ of mandamus, is of the opinion that it should be granted. Accordingly, we

grant the motion to withdraw and we dismiss the petition for writ of mandamus with costs

taxed against the party incurring same. We dismiss the parties’ joint notice of settlement

and request for stay as moot. See TEX. R. APP. P. 52.8(a).



                                                               NELDA V. RODRIGUEZ
                                                               Justice

Delivered and filed the
9th day of October, 2018.




                                                2